Bliss, J. (dissenting).
Anthony Gallagher, the claimant, was injured on April 27, 1930, while working for the Carol Construction Company in a hazardous employment. He filed a notice of election to sue a third party whose negligence he claimed had caused his injuries. A trial of this third party action was had in the Supreme Court, New York county, and upon that trial the jury rendered a verdict in favor of plaintiff for $5,000. The defendant moved to set aside the verdict as excessive and for a new trial. The court stated that in its opinion the verdict was excessive and it made an order setting aside such verdict and granting a new trial unless the plaintiff within ten days stipulated to reduce the verdict to $2,000. The plaintiff made such stipulation and a final judgment in favor of the plaintiff was entered upon such verdict as thus reduced. Claimant then made application for the difference between the amount of the recovery in the third party action and the compensation to which he was entitled under the Workmen's Compensation Law and an award has been made for such deficiency.
The appellants contend that when he stipulated to reduce the verdict the respondent compromised his cause of action and that because it was done without the written approval of the insurance carrier he may not recover the deficiency of compensation under section 29 of the Workmen’s Compensation Law. This section provides that a compromise of any such action by the employee *35at an amount less than the compensation provided for by the Workmen’s Compensation Law shall be made only with the written approval of the insurance carrier liable to pay the same.
The ruling of the trial court fixed the maximum amount of damages which the plaintiff could recover in his third party action. It was in substance a determination that the plaintiff’s damages amounted to $2,000 and that the portion of the verdict above that amount was excessive. A final judgment was then entered upon the verdict. The plaintiff could pursue his remedy no further. A claimant who is injured because of the fault of a third party and elects to bring action against such third party is not compelled to pursue such remedy any further than to a final judgment. If the plaintiff did not stipulate to a reduction of the verdict the verdict would have been set aside and a new trial granted. This plaintiff was not compelled to undergo another trial. The verdict, as reduced, represented the full amount of his damages. He had had his day in court and obtained a final determination upon the merits for the full amount of damages recoverable. A party may make many and various stipulations during a trial which ultimately affect the amount of the recovery, and such stipulations are not compromises of the action.
The stipulation to reduce the verdict to the proper amount was in no sense a compromise. A compromise implies an offer by one party and the acceptance by the other. It takes two persons to make a compromise. Here there was no offer by the defendant. The recovery against it was had against its will and only at the end of the Supreme Court action. It was not a voluntary payment on its part. A compromise is defined by Bouvier’s Law Dictionary (Baldwin’s ed. 1934) as “ an agreement between two or more persons, who, for promoting or putting an end to a lawsuit, adjust their differences by mutual consent, in the manner which they agree on, and which any one of them prefers to the hope of gaining balanced by the danger of losing.” Plaintiff’s consent to a reduction of the verdict does not come within that definition.
By their decision the majority here are in effect holding that this respondent should have refused to accept the verdict as reduced by the court and should have tried his action over again or should have obtained the written consent of the insurance carrier to the making of such stipulation. A new trial would not give him any more damages because he had already recovered all that he could actually establish. It is quite apparent that upon the trial which he did have he proved his damages, not only up to their full amount but in excess of that amount. Only the excess was eliminated from the verdict by the reduction and the full amount of plaintiff’s *36actual damages was represented by the portion of the verdict which was allowed to stand.
A liberal construction of the statute requires that this award be affirmed.
Award reversed and the claim dismissed, with costs against the Industrial Board.